Case: 18-60136      Document: 00514566538        Page: 1     Date Filed: 07/23/2018




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT

                                                                       United States Court of Appeals

                                   No. 18-60136
                                                                                Fifth Circuit

                                                                              FILED
                                 Summary Calendar                         July 23, 2018
                                                                         Lyle W. Cayce
                                                                              Clerk


WAYNE D. RAMSAY,

                                                Petitioner−Appellant,

versus

COMMISSIONER OF INTERNAL REVENUE,

                                                Respondent−Appellee.




                               Appeal of a Decision of
                            the United States Tax Court
                                   No. 15959-14




Before JONES, SMITH, and COSTA, Circuit Judges.
PER CURIAM: *

      Wayne Ramsay, pro se, appeals a decision of the United States Tax Court



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-60136     Document: 00514566538     Page: 2   Date Filed: 07/23/2018


                                  No. 18-60136

imposing a recalculated deficiency of $3,203, reduced from $4,243, for the 2011
taxable year. The issues addressed by the Tax Court were (1) whether Ram-
say’s taxable income included imputed income of $891 from a former employ-
er’s purchase of a life insurance policy and (2) whether the Tax Court had jur-
isdiction to decide Ramsay’s liability for interest on the deficiency.

      In a concise but comprehensive Memorandum Findings of Fact and Opin-
ion, the Tax Court explained that “[b]oth issues . . . arise because petitioner
changed his Federal income tax reporting positions after the IRS sent him the
notice of deficiency.” The Tax Court observed that Ramsay’s reporting of the
$891 “constituted an admission that must be overcome by cogent evidence”
(citations omitted) and that Ramsay had not overcome the presumption. The
Tax Court carefully explained the effect of that procedural posture on the treat-
ment of any overpayment or deficiency. Finally, the Tax Court agreed with the
Commissioner that “there is no applicable exception here to the general rule
that the [Tax] Court lacks jurisdiction to determine interest in a deficiency
case” (citation omitted).

      We have reviewed the record, the briefs, and the applicable law. The
decision of the Tax Court is AFFIRMED, essentially for the reasons stated in
the Memorandum.       Ramsay’s Motion for Protective Order, filed in this court
on July 2, 2018, is DENIED.




                                        2